415 F.2d 475
UNITED STATES of America, Plaintiff-Appellee,v.Roy Aubrey MEADOWS, Defendant-Appellant.
No. 26549 Summary Calendar.
United States Court of Appeals Fifth Circuit.
September 15, 1969.

Edward M. Kay, Varon, Stahl & Perlin, Hollywood, Fla., for appellant.
William A. Meadows, Jr., U. S. Atty., J. V. Eskenazi, Asst. U. S. Atty., Miami, Fla., for appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
Roy Aubrey Meadows was convicted of violating 26 U.S.C. § 4744(a) (1) (1964), which makes possession of marihuana unlawful by one who has not paid the transfer tax thereon. He appealed his conviction to this Court on September 10, 1968. We withheld a decision in this case pending the outcome of Leary v. United States, 1969, 395 U.S. 6, 89 S. Ct. 1532, 23 L. Ed. 2d 57, and United States v. Covington, 1969, 395 U.S. 57, 89 S. Ct. 1559, 23 L. Ed. 2d 94. Meadows now argues, and the Government concedes, that these decisions of the Supreme Court compel the reversal of his conviction. Accordingly we reverse Meadows' conviction without further discussion.1


2
Reversed.



Notes:


1
 We have concluded on the merits that this case is of the character that does not justify oral argument and have directed the Clerk to place the case on the Summary Calendar and to notify the parties thereof in writing. 5 Cir.R. 18; See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, 805-808